      Case 3:18-cv-00095-LG-LRA Document 34 Filed 11/07/18 Page 1 of 4



                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                NORTHERN DIVISION

OLA KIRK                                                                PLAINTIFF


VS.                                             CAUSE NO. 3:18-CV-00095-LG-LRA


MISSISSIPPI DEPARTMENT OF PUBLIC SAFETY;
MARSHALL L. FISHER, CHAIRMAN OF THE
MISSISSIPPI DEPARTMENT OF PUBLIC SAFETY;
AND CHRISTOPHER GILLARD, CHIEF OF THE
MISSISSIPI DEPARTMENT OF PUBLIC SAFETY,
INDIVIDUALLY AND IN HIS OFFICIAL CAPACITY;
AND ALBERT SANTA CRUZ, INDIVIDUALLY AND
IN HIS OFFICIAL CAPACITY                                               DEFENDANTS

________________________________________________________________________

       JOINT MOTION OF THE PARTIES TO RESCHEDULE THE
     SETTLEMENT CONFERENCE; TO EXTEND DISCOVERY AND
   MOTION DEADLINE; TO AMEND THE CASE MANAGEMENT ORDER;
         TO CONTINUE THE TRIAL; AND FOR OTHER RELIEF


        COMES NOW the Plaintiff, OLA KIRK, and the Defendants, MISSISSIPPI

DEPARTMENT OF PUBLIC SAFETY, ET AL, by and through counsel, and files this

their Joint Motion of the Parties to Reschedule the Settlement Conference; to Extend

Discovery and the Motion Deadline; to Amend the Case Management Order; to

Continue the Trial; and for Other Relief in the above-styled and numbered cause and in

support of said Joint Motion of the parties in this action would show unto the Court the

following, to wit:

        1.     Plaintiff, OLA KIRK, (“Plaintiff Kirk”) and Defendant, MISSISSIPPI

DEPARTMENT OF PUBLIC SAFETY, ET AL (“Defendant MDPS, et al”) would

show that the parties are seeking this Court to reschedule the Settlement Conference set


                                           1
    Case 3:18-cv-00095-LG-LRA Document 34 Filed 11/07/18 Page 2 of 4



for November 9, 2018; to extend the discovery and motion deadlines; to amend the Case

Management Order of April 20, 2018; and to continue the trial in this action set for the

two (2) week term beginning on May 6, 2019.

          2.   Plaintiff Kirk has recently undergone surgery and she is currently on

approved leave for her surgery and recovery.         Plaintiff Kirk is an employee of the

Defendant MDPS. Plaintiff Kirk’s return to work is not certain at this point in time.

          3.   As a result of Plaintiff Kirk’s surgery in October 2018, and her ongoing

physical therapy and recovery, the parties are seeking, inter alia, to reschedule the

upcoming settlement conference set for November 9, 2018 and to extend the time for

discovery and motion deadline; and continue the trial of this action.

          4.   The parties have been diligently conducting discovery and are in need of

an extension, in part, based upon the matters addressed herein; and as a result of the

claims against the Defendants MDPS, et al and the individual defendants named in this

action.

          5.   The parties would show that Plaintiff Kirk has discovery outstanding that

she needs to respond to when she is able to do so. The Defendants, MDPS, et al have

accommodated the request for an extension of time for Plaintiff Kirk to respond to the

discovery propounded to her in this action.

          6.   Furthermore, as a result of Plaintiff Kirk’s recent surgery, the parties have

been unable to schedule deposition that need to be taken in this action. Depositions will

be scheduled as soon as the parties are able to do so.

          7.   As a result, the parties are requesting, for the reasons set forth herein, an

extension of the discovery deadline for an additional ninety (90) days and to extend to the




                                              2
    Case 3:18-cv-00095-LG-LRA Document 34 Filed 11/07/18 Page 3 of 4



motion and Daubert deadline to fifteen (15) days after the discovery deadline.

       8.      The parties would show that the extension of the deadline for the parties to

designate experts and extension of the discovery and motion deadline and trial

continuance by this Court will not impose any hardship or cause any delay in the

proceedings; and the filing of this request is not for any delay in the proceedings but for

the reasons set forth herein.

       9.      The parties would further request that the deadlines in the Case

Management Plan Order entered on April 20, 2018, be so amended by this Court to

reflect the extension of the deadlines; and the continuance of the trial set for the May

2019 term of Court.

       10.     The parties would further request that the dates of the Pre-Trial

Conference, settlement conference and report due regarding ADR be so amended by this

Court in view of the continuance of the trial set for the May 2019 term of Court.

       11.     The parties would show that the relief sought herein is not in an effort to

delay the proceedings but for the reasons set forth herein and in the best interest of the

parties to litigate this matter; and that there is good cause for the extension of the

deadlines referenced herein, and will assist the parties in evaluating the claims of Plaintiff

Kirk and lead to a potential settlement of this action.

       WHEREFORE, PREMISES CONSIDERED, Plaintiff Kirk and Defendants,

MDPS, et al would request that this Court reschedule the Settlement Conference set for

November 9, 2018; extend the discovery and motion deadlines; amend the Case

Management Order of April 20, 2018; and continue the trial in this action set for the two

(2) week term beginning on May 6, 2019; and to provide such other and further relief and




                                               3
    Case 3:18-cv-00095-LG-LRA Document 34 Filed 11/07/18 Page 4 of 4



make further amendments to the Case Management Order as a result of the continuance

of the May 2019 trial date in this action.

       RESPECTFULLY SUBMITTED, this the 7th day of November, 2018.

                                       OLA KRIK, PLAINTIFF

                                       By: _/s/ John M. Mooney, Jr. ______
                                         JOHN M. MOONEY, JR.
                                         HER ATTORNEY


                                       MISSISSIPPI DEPARTMENT OF PUBLIC
                                       SAFETY, ET AL, DEFENDANTS


                                       By: /s/ Benny M. “Mac” May
                                         BENNIE M. “MAC” MAY,
                                         THEIR ATTORNEY




                                             4
